DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest the claimed invention specifically including a day mechanism mounted to said movement case, and including a transmission gear which is sleeved on said tubular hour shaft to be displaced from said hour gear, and which includes an outer ring segment and an inner ring segment, said transmission gear being convertible between a co-rotation state, where said transmission gear co-rotates with said tubular hour shaft through a frictional engagement between said inner ring segment and said tubular hour shaft, and a relative rotation state, where said transmission gear rotates relative to said tubular hour shaft, a day gear which is mounted inside said movement case to be rotatable relative to said tubular hour shaft about the central axis, and a day gear set disposed to couple said outer ring segment with said day gear so as to permit said day gear to be driven by said transmission gear to turn about the central axis; and
a day adjustment mechanism mounted to said movement case, and including a first actuating shaft which extends to terminate at a first operating end and a first coupling end, said first coupling end being configured to transmit a first force exerted on said first operating end to said transmission gear through said day gear set such that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        




/JASON M COLLINS/           Examiner, Art Unit 2844